DETAILED ACTION
This detailed action is in response to the restriction election filed on November 14, 2022, and any subsequent filings.
Claims 1-17 stand subject to restriction. Claims 11-17 have been canceled. Claim 18 has been added. Claims 1-10 and 18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in Group I in the reply filed on November 14, 2022 is acknowledged.
Drawings
The drawings are objected to because Figures 1 and 3-7 each indicate flow with arrows (Spec., Page 8 / Paragraph 2 ("Pg/Pr") indicates arrows show flow) leading to or from closed valves which are indicated by darkened squares (note that while Figure 3 does not indicate the valves are closed, the same valves with blacked squares are labeled closed in Figures 4-6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second filter unit forward flush, back flush and forward and back flush at the same time must be shown or the features canceled from the claims. The drawings must also show wherein one filter undergoes cleaning while the other produces purified fluid for back flushing the filter undergoing cleaning. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The disclosure is objected to because of the following informalities: 
On page 3, paragraph 10, the first sentence is grammatically incorrect; and, 
On page 12, second paragraph, line 3, the recitation of "black flushed" appears to be a typographical error.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not provide sufficient evidence to support enablement of these claims based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention. As to the breadth of the claim, this factor neither weighs for or against enablement. As to the nature of the invention and the amount of direction provided by the inventor, the invention requires forward and back flushing of the first filter at the same time using the same fluid source for both the first and second filter (Fig., 4, Spec., Pg11/Pr3-Pg12/Pr3) yet the pressure profile does not allow backflushing with permeate as the pressure drops across the second filter membrane and backflushing through the first filter membrane exceed the pressure drop of the forward flush using the same fluid source for the first filter. As to the state of the prior art, level of ordinary skill, and predictability in the art, no evidence suggests a change to fluid mechanics that would allow such an imbalanced pressure profile and flow.  As to the existence of working examples, no working examples have been given weighing against enablement.  Finally, as to the quantity of experimentation required to make or use the invention, undue experimentation would be required to determine how to overcome the laws of fluid mechanics.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a forward flush, back flush and forward and back flush at the same time of the first filter and the second filter yet Figures 4-6 and the specification (Pg11/Pr3-Pg13/Pr6) which depict and describe these modes include flows to and from closed valves as discussed supra rendering the meaning of these terms unclear. Further, the written description appears to contradict the inconsistent flow illustrated in the drawings. For purposes of examination, the claim will be interpreted as requiring the claimed structural elements as illustrated in Figure 3.
Claim 7 recites the system is configured to backflush each of the first and second filter units yet Figure 5 which purports to represent backflushing the first filter unit (Spec., Pg12/Pr4-Pg13/Pr3) includes flow to and from closed valves as discussed supra rendering the meaning of these terms unclear. For purposes of examination, the claim will be interpreted as requiring the claimed structural elements as illustrated in Figure 3.
Claims 9 and 18 each recite that either the first or second filter unit undergoes cleaning while the other filter produces purified liquid for that cleaning yet Figure 6 which purports to represent this forward flush in the first filter unit (Spec., Pg13/Pr4-6) includes flow to and from closed valves as discussed supra rendering the meaning of these terms unclear. For purposes of examination, the claim will be interpreted as requiring the claimed structural elements as illustrated in Figure 3.
Claims not specifically mentioned contain the same limitations of the claims identified above and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demoulin, et al., U.S. Publication No. 2018/0116255 ("Demoulin").
Applicant's claims are directed towards a device.
Regarding Claims 1-8, Demoulin discloses1 a flushable filter system comprising a first filter unit having first filter media (Pr83) contained within a first filter housing, the first filter housing having a first inlet, a first outlet and a first flush port; a first inlet valve that is configured to control flow of unpurified liquid into the first inlet; a first flush port valve that is configured to control flow of at least one of unpurified liquid and purified liquid from the first filter housing (Pr84,85 (note each filter unit may have flush port valve for separate cleaning)); a second filter unit having second filter media (Pr83) contained within a second filter housing, the second filter housing having a second inlet, a second outlet and a second flush port; a second inlet valve that is configured to control flow of unpurified liquid into the second inlet; and a second flush port valve that is configured to control flow of at least one of unpurified liquid and purified liquid from the second filter housing (Pr84,85 (note each filter unit may have flush port valve)); wherein the flushable filter system is configured such that one of the first filter unit and the second filter unit has the following cleaning states (1) forward flush flushed, (2) back flush, and (3) forward and back flush at the same time (note same configuration as Figure 3 of the instant application; see also 112(b)aanalysisssupra). 
    PNG
    media_image1.png
    900
    1045
    media_image1.png
    Greyscale

Regarding Claim 9, Demoulin discloses a flushable filter system comprising a main inlet conduit that branches into a first inlet conduit and a second inlet conduit; a main outlet conduit; a first filter unit having first filter media (Pr83) contained within a first filter housing, the first filter housing having a first inlet that is fluidly connected to the first inlet conduit, a first outlet and a first flush port; a first inlet valve that is configured to control flow of unpurified liquid into the first inlet; a first flush port valve that is configured to control flow of at least one of unpurified liquid and purified liquid from the first filter housing (Pr84,85 (note each filter unit may have flush port valve for separate cleaning)); a second filter unit having second filter media (Pr83) contained within a second filter housing, the second filter housing having a second inlet that is fluidly connected to the second inlet conduit, a second outlet that is connected to the main outlet conduit and a second flush port; a second inlet valve that is configured to control flow of unpurified liquid into the second inlet; a second flush port valve that is configured to control flow of at least one of unpurified liquid and purified liquid from the second filter housing (Pr84,85 (note each filter unit may have flush port valve)); and a secondary outlet conduit that branches off of the main outlet conduit and is fluidly connected to the first outlet; wherein the flushable filter system is configured such that one of the first filter unit and the second filter unit can undergo a cleaning operation, while the other of the first filter unit and the second filter unit produces purified liquid that is delivered to the first filter unit for back flushing thereof (note same configuration as Figure 3 of the instant application; see also 112(b)aanalysisssupra).
Regarding Claim 18, Demoulin discloses a flushable filter system comprising a main inlet conduit that branches into a first inlet conduit and a second inlet conduit at a first connector; a main outlet conduit that includes a main outlet valve; a first filter unit having first filter media (Pr83) contained within a first filter housing, the first filter housing having a first inlet that is fluidly connected to the first inlet conduit, a first outlet and a first flush port; a first flush port conduit connected to the first flush port for delivering unpurified liquid to a drain; a first inlet valve that is configured to control flow of unpurified liquid into the first inlet; a first flush port valve that is disposed within the first flush port conduit and is configured to control flow of at least one of unpurified liquid and purified liquid from the first filter housing (Pr84,85 (note each filter unit may have flush port valve for separate cleaning)); a second filter unit having second filter media (Pr83) contained within a second filter housing, the second filter housing having a second inlet that is fluidly connected to the second inlet conduit, a second outlet that is connected to the main outlet conduit and a second flush port; a second inlet valve that is located along the second inlet conduit and is configured to control flow of unpurified liquid into the second inlet; a second flush port conduit connected to the second flush port for delivering unpurified liquid to the drain; a second flush port valve that is disposed within the second flush port conduit and is configured to control flow of at least one of unpurified liquid and purified liquid from the second filter housing (Pr84,85 (note each filter unit may have flush port valve)); and a secondary outlet conduit that branches off of the main outlet conduit at a second connector and is fluidly connected to the first outlet of the first filter unit at one end and to the second connector at the opposite end, wherein the main outlet valve is downstream of the second connector; wherein the flushable filter system is configured such that one of the first filter unit and the second filter unit can undergo a cleaning operation, while the other of the first filter unit and the second filter unit produces purified liquid that is delivered to the first filter unit for back flushing thereof (note same configuration as Figure 3 of the instant application; see also 112(b)aanalysisssupra).
Additional Disclosures Included: Claim 2: a first connector that is in fluid communication with the first inlet and the second inlet for delivering unpurified liquid to the first inlet via a first inlet conduit and the second inlet via a second inlet conduit; a main outlet conduit that is attached to the second outlet; and a secondary outlet conduit that has a first end that is in fluid communication with the main outlet conduit and a second end that is in fluid communication with the first outlet. Claim 3: wherein when the first filter unit is back-flushed, purified liquid flows from the second filter unit through the secondary outlet conduit to the first outlet and conversely, when the second filter unit is back flushed, purified liquid flows from the first filter unit through the secondary outlet conduit to the second outlet (note flow structure of Demoulin allows for this intended use; note also a recitation of the intended use of by the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and that if the prior art structure is capable of performing the intended use then it meets the claim limitation; see also Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  ("apparatus claims cover what a device is, not what a device does") (emphasis in original);   In re Sinex, 309 F.2d 488, 492 (CCPA 1962) ("a statement of intended use … does not qualify or distinguish the structural apparatus over the reference"); Roberts v. Ryer, 91 U.S. 150, 157 (1875) ("It is no new invention to use an old machine for a new purpose.")). Claim 4: a main outlet valve located along the main outlet conduit downstream of the second outlet conduit; and wherein the flushable filter system has a plurality of operating modes including: a first operating mode in which the first filter unit is forward flushed and the second filter unit is offline; a second operating mode in which the second filter unit is forward flushed and the first filter unit is offline; a third operating mode in which the first filter unit is both forward and back flushed at the same time using purified liquid generated in the second filter unit; a fourth operating mode in which the second filter unit is both forward and back flushed at the same time using purified liquid generated in the first filter unit; a fifth operating mode in which the first filter unit is back flushed using purified liquid generated in the second filter unit; and a sixth operating mode in which the second filter unit is back flushed using purified liquid generated in the first filter unit (note flow structure of Demoulin allows for this intended use; see also 112(b) analysis supra). Claim 5: wherein: in the first operating mode, the first inlet valve is open, the second inlet valve is closed, the first flush port valve is open, the second flush port valve is closed and the main outlet valve is closed; in the second operating mode, the first inlet valve is closed, the second inlet valve is open, the first flush port valve is closed, the second flush port valve is open and the main outlet valve is closed; in the third operating mode, the first inlet valve is open, the second inlet valve is open, the first flush port valve is open, the second flush port valve is closed and the main outlet valve is closed; in the fourth operating mode, the first inlet valve is open, the second inlet valve is open, the first flush port valve is closed, the second flush port valve is open and the main outlet valve is closed; in the fifth operating mode, the first inlet valve is closed, the second inlet valve is open, the first flush port valve is open, the second flush port valve is closed and the main outlet valve is closed; and in the sixth operating mode, the first inlet valve is open, the second inlet valve is closed, the first flush port valve is closed, the second flush port valve is open and the main outlet valve is closed (note flow structure of Demoulin allows for this intended use). Claim 6: wherein each of the first filter media and the second filter media comprises a bundle of fibers having inner lumens (Pr83). Claim 7: wherein when the system is configured to back flush the first filter unit, purified fluid flows through the secondary outlet conduit in a first direction from the second filter unit to the first filter unit and when the system is configured to back flush the second filter unit, purified fluid flows through the secondary outlet conduit in a second direction from the first filter unit to the second filter unit (note flow structure of Demoulin allows for this intended use; see also 112(b) analysis supra). Claim 8: wherein the system includes a single source of unpurified liquid that flows through a main inlet conduit that branches into a first inlet conduit and a second inlet conduit, the first inlet conduit being connected to the first inlet for delivering the unpurified liquid to the first inlet and the second inlet conduit being connected to the second inlet for delivering the unpurified liquid to the second inlet. Claim 10: wherein the secondary outlet conduit branches off of the main outlet conduit at a location upstream of an outlet valve that is configured to control flow of the purified liquid from the second filter unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Unless otherwise noted all claim limitations for all claims are shown and labeled on annotated Figure 2 of Demoulin following this claim recitation.